Citation Nr: 1516384	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals February 2015 decision as to the issue of entitlement to service connection for a low back disorder, including as secondary to service-connected osteoarthritis of the left knee, is warranted.

2.  Entitlement to service connection for a low back disorder, including as secondary to service-connected osteoarthritis of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent osteoarthritis of the left knee.

6.  Entitlement to an increased rating for instability of the left knee, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for degenerative joint disease of the right shoulder, currently rated as 10 percent disabling.

8.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on brokerage for the RO in Los Angeles, California.

In March 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The case was previously before the Board in June 2012 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in November 2012, granting the Joint Motion, and returned the case to the Board.  In July 2013, the Board remanded the appeal for further development in accordance with the Joint Motion.

The case returned to the Board in April 2014.  At that time, the Board granted service connection for a right knee disorder but continued to deny the claim for service connection for a low back disorder.  The Veteran appealed the Board's decision to the Court.  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in October 2014, granting the Joint Motion, and returned the case to the Board.

The issues of increased ratings for degenerative joint disease of the right knee, instability of the right knee, osteoarthritis of the left knee, instability of the left knee, degenerative joint disease of the right shoulder, and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the decision issued in February 2015 by the Board, the Veteran had submitted to VA an updated power of attorney to change his representation and had submitted additional evidence that was not considered.
2.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record indicates the Veteran's low back disorder is related to his service-connected left knee disorder.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's February 2015 decision is warranted to the extent it remanded the claim for service-connection for a low back disorder.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014). 

In a February 2015 decision, the Board remanded the issue of entitlement to service connection for a low back disorder, finding that an additional medical opinion was required.

The record reflects, however, that the Veteran submitted an updated power of attorney changing his representation and an additional medical opinion in January 2015.  This change and the evidence were not taken into consideration in the Board's 2015 decision.  
The Board is vacating its February 2015 remand in the interest of due process for the issue of entitlement to service connection for a low back disorder.  Accordingly, the February 2015 Board remand addressing the issue of entitlement to service connection for a low back disorder is vacated.  This Vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).  Rather, the Board will reconsider the Veteran's claim for service connection for a low back disorder as if the February 2015 remand had never been issued.  See 38 C.F.R. § 20.904(a)(3).

II.  Low back disorder

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

The Veteran contends his low back disorder is related to his service-connected left knee disorder.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on a review of the evidence of record, and providing the Veteran the benefit of the doubt, the Board finds that service connection for a low back disorder is warranted.

In the February 2011 VA examination report, the examiner opined that "[t]he severity of the left knee condition is not of a significant enough nature that one could confidently assert that the lower back degenerative findings are [due] to overuse to compensate for it[.]  If the left knee x-ray had revealed severe, even moderate degenerative changes it would be more likely that one could more likely attribute the lower back degenerative changes to it."

The November 2012 JMR explained that that the February 2011 examiner's statement could have supported a finding of secondary service connection if new X-rays were obtained.  A new examination was provided in January 2014.  X-rays were taken; however, the examiner failed to note the specific results of the left knee x-ray, and therefore there was no indication of whether the severity of the left knee condition would allow for an examiner to more likely attribute the lower back degenerative changes to it.  Accordingly, a new medical opinion was provided in February 2014.  The examiner opined that "[t]here [was] no scientifically based medical literature supporting a causal or permanent worsening relationship between a knee disorder, including osteoarthritis and the thoracolumbar spine, even with antalgic gait."  The Board relied upon the February 2014 opinion as a basis for its April 2014 denial.

The October 2014 JMR provides that the Board failed to acknowledge the February 2011 examiner's opinion that severe or moderate left knee degenerative arthritis would have an impact on Appellant's lower back "[due] to overuse to compensate[.]"  Therefore, the JMR provided that a remand was warranted for the Board to seek clarification of the February 2011 medical opinion, insofar as the examiner determined "[i]f the left knee x-ray had revealed severe, even moderate degenerative changes it would be more likely that one could more likely attribute the lower back degenerative changes to it."

The JMR also noted that there are medical records that contradict the February 2014 examiner's opinion that "[t]here is no scientifically based medical literature supporting a causal or permanent worsening relationship between a knee disorder, including osteoarthritis and the thoracolumbar spine, even with antalgic gait."  The evidence cited includes a November 6, 2009 VA Physical Therapy Note noting that the Veteran "is having significant problems with his knees which affects his gait which could contribute to his chronic back pain with walking and movement."

In January 2015, the Veteran's representative submitted a medical opinion from a private orthopedic surgeon, "Dr. D.B.M."  The report provides an extensive discussion of the evidence and documents that an interview of the Veteran was conducted.  Dr. D.B.M. explains why the opinion of the VA examiner is faulty and how, in his opinion, the Veteran's back condition is related to the knee.  Dr. D.B.M. also explains in some detail, various medical articles that connect problems with gait to the development of low back problems.  The Board finds the private opinion to be persuasive.

The evidence thus being in favor of the Veteran, the Board concludes that service connection for a low back disorder is warranted.


ORDER

The February 2015 Board decision remanding the claim of entitlement to service connection for a low back disorder is vacated.

Entitlement to service connection for a low back disorder is granted.


REMAND

A June 2014 rating decision granted service connection for right knee degenerative joint disease and instability, effective July 18, 2007, and assigned separate 10 percent evaluations for each.  Also, an October 2014 rating decision awarded service connection for left knee osteoarthritis, rated as 10 percent disabling, and denied increased ratings for left knee instability and mild degenerative joint disease of the right shoulder.  In November 2014 and January 2015, the Veteran filed Notice of Disagreements (NOD) for these issues.  The Veteran's attorney has also argued that TDIU has been raised as part of the right knee initial ratings. 

A NOD is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2); Anderson v. Principi, 18 vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  Upon the filing of a NOD, a SOC shall be prepared.  38 U.S.C.A. § 7105(d)(1); see also 38 C.F.R. § 19.29.  The Board shall remand for issuance of the SOC if it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the Veteran filed NODs within a year of the RO's decisions, but a SOC has not been issued on any of the issues, a remand is required for issuance of a SOC on the remaining issues.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney a statement of the case on the issues of entitlement to increased ratings for degenerative joint disease of the right knee, instability of the right knee, osteoarthritis of the left knee, instability of the left knee, degenerative joint disease of the right shoulder, and a total disability rating based on individual unemployability.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29, it must include notification that this issue shall be returned to the Board if, and only if, a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


